          Case 2:18-cv-01598-MRH Document 14 Filed 05/27/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

JEREMY RAVOTTI,                                         CIVIL DIVISION

                               Plaintiff,               No. 2:18-cv-01598

                v.

ONEJET, INC.,

                               Defendant.

                      MOTION FOR ENTRY OF DEFAULT JUDGMENT

           AND NOW, comes Plaintiff Jeremy Ravotti, by and through his counsel Michael

A. O’Leary, Esquire and the law firm of The Archinaco Law Firm, LLC and files the

following Motion for Entry of Default Judgment.

           1.        Plaintiff filed his Complaint on November 28, 2018 and served the

    Complaint and Summons upon Defendant on or about December 3, 2018.

           2.        Defendant’s agent, Patrick Maguire, co-founder and Director of OneJet,

    Inc. (OneJet), returned the Waiver of Service of Summons, which Plaintiff timely filed

    on or about December 27, 2018.1 See ECF No. 5.

           3.        By Order of this Court dated April 16, 2020 Defendant was required to

    Answer or otherwise plead in response to the Complaint by April 30, 2020. See ECF No

    12.

           4.        Defendant, however, failed to do so.

           5.        Indeed, Plaintiff’s counsel provided two Notices of Service via regular

    first-class mail and certified mail. On March 2, 2020, Plaintiff sent a Notice of Service

    to Patrick Maguire, who is a representative of OneJet, Inc, informing him that Judge


1
    No counsel has ever entered their appearance on behalf of Defendant.
         Case 2:18-cv-01598-MRH Document 14 Filed 05/27/20 Page 2 of 3




    Hornak granted Plaintiff’s Motion to Lift Stay/Reopen Case. Mr. Maguire was advised

    to forward the letter to his counsel (if counsel had been retained) and also his insurance

    carriers.

           6.      The second Notice of Service was provided on April 16, 2020 and

    informed Mr. Maguire that Judge Hornak entered an order indicating that OneJet, Inc.

    was to respond to Plaintiff’s Complaint on or before April 30, 2020. Mr. Maguire was

    again directed to forward the correspondence to counsel and his insurance carriers.

           7.      Plaintiff received no response to either correspondence referenced above.

           8.      Further, in case OneJet did not notify its insurance carrier about the claims

    made by Plaintiff in this case, Plaintiff’s counsel provided notice to two of OneJet’s

    potential insurance carriers, XL Specialty Insurance Company and Praetorian

    Insurance2, on April 29, 2020 by providing these carriers with copies of the Complaint

    and the Notice of Service sent to Mr. Maguire via certified mail on April 16, 2020.

           9.      Specifically, XL Specialty Insurance Company received notice on April

    30, 2020 and has thus far provided no response. See Exhibit 1.

           10.     To Plaintiff’s counsel’s knowledge, there is no good cause for Defendant’s

    failure to plead.

           6.      Additionally, Defendant is not a minor, incompetent or in the military

service. See Exhibit 2.

           7.      Accordingly, Plaintiff respectfully requests that a default judgment be

entered against Defendant.

2
  During this process Plaintiff learned that Praetorian was either purchased by or an underwriter of a
company called QBE Insurance. Plaintiff initially had difficulty providing QBE with sufficient notice,
presumably because of a closure of operations due to COVID-19. However, Plaintiff’s counsel was
eventually contacted by a claims specialist at QBE and informed that QBE did not issue a general liability
insurance policy to OneJet and has no policy that would be applicable to this case.


                                                    2
     Case 2:18-cv-01598-MRH Document 14 Filed 05/27/20 Page 3 of 3




        8.     Plaintiff respectfully requests that this Honorable Court set a jury trial

and/or hearing(s) for the determination of all damages, fees, costs and other relief

requested in Plaintiff’s Complaint or otherwise available.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter the

default judgment against Defendant and schedule a jury trial and/or hearing(s) for the

determination of damages, attorney’s fees, costs and other available relief.




                                                 Respectfully Submitted,




                                                 By /s/ Michael A. O’Leary
                                                   Michael A. O’Leary
                                                   PA ID 316049
                                                   The Archinaco Firm, LLC
                                                   1100 Liberty Avenue, Suite C6
                                                   Pittsburgh, PA 15222
                                                   Tel. (412) 434-0555
                                                   Fax. (888) 563-7549




                                             3
